[logo - American Funds®] AmericanHigh-Income Trust 333 South Hope Street Los Angeles, California90071-1406 Phone (213) 486 9200 Fax (213) 486 9455 Email ksv@capgroup.com Kimberly S. Verdick Secretary December 5, 2007 Document Control Securities and Exchange Commission 100 F Street, NE Washington, DC20549 Re: American High-Income Trust File Nos.033-17917 and 811-05364 Dear Sir or Madam: Pursuant to Reg.230.497(j) under the Securities Act of 1933 (the "Act"), I hereby certify that no changes have been made to the forms of prospectuses and Statement of Additional Information since the electronic filing on November 30, 2007 of the Registrant's Post-Effective Amendment No. 29 under the Act and Amendment No. 32 under the Investment Company Act of 1940. Sincerely yours, /s/ Kimberly S. Verdick Kimberly S. Verdick
